Citation Nr: 1624611	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-11 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder, panic attacks, and depression. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel





INTRODUCTION

The Veteran had active service from October 1972 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

The Board has recharacterized the issue on appeal as one involving psychiatric disability, rather than just depression, as the record shows that the Veteran has been diagnosed with a psychiatric disorder other than depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board first notes that the Veteran testified in April 2016 that he was currently receiving psychiatric treatment from the VA clinic located in Ponce, Puerto Rico, and while the electronic record includes VA treatment records from this facility, they are not dated more recently than August 2012.  Consequently, the Board finds that it has no alternative but to remand this matter so that an effort can be made to obtain pertinent VA treatment records for the Veteran dated since August 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that in VA treatment records from 2011, the Veteran made reference to a disability claim he filed with the Social Security Administration (SSA), and the electronic record does not reflect that a request was ever made to SSA for a copy of these records.  Id.  Therefore, a request must also be made for these records.  Similarly, the Veteran has indicated that he received relevant treatment at Panoamericano Hospital in Ponce in August to September 2013, and again in October 2013, and there is no indication that a request was ever made for these records.  Consequently, these records must also be requested.  

Finally, although the Board recognizes that the RO provided an examination and etiological opinion with respect to this matter in January 2014, the Board finds that the examination and opinion are incomplete.   More specifically, in his negative opinion, the examiner places a great deal of reliance on the fact that with the exception of an in-service discharge entry reflecting that the Veteran felt nervous and, at times, could not sleep, there was no documented evidence of further complaints/treatment until 2000.  An examination, however, has been held to be inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, in an apparent effort to attribute the Veteran's psychiatric condition to alcohol abuse, the examiner does not consider this abuse in the context proffered by the Veteran, i.e., that he self-medicated with alcohol in order to diminish the psychological impact of the racial rejection and humiliation he experienced in the military.  Consequently, following efforts to obtain the above-noted federal and private records, the Board finds that the Veteran should be afforded a new VA psychiatric examination by another appropriate examiner to determine the nature and etiology of all of his currently diagnosed psychiatric disorders.

Further, the Board notes the existence of private medical records identified as "Medical Treatment Record - Non-Government Facility" documents in the Veteran's VBMS records and indicated as received on April 18, 2012, that have not been translated to English from Spanish.  The RO should ensure those records are considered in readjudicating the appellant's claim and provide translations if the case is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional pertinent VA treatment records for the Veteran from the VA psychiatric clinic in Ponce, Puerto Rico, and any other VA facility, dated since August 2012.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security Administration disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e) , if appropriate.

3.  Arrangements should also be made to obtain the Veteran's private treatment records from Panoamericano Hospital in Ponce, Puerto Rico, dated in August and September 2013, and October 2013.  A negative response should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e) , if appropriate. 

4.  Regardless of whether additional records are received pursuant to the requests for records noted above, the Veteran should be afforded a new VA examination by an examiner other than the January 2014 VA examiner to determine the nature and etiology of any current psychiatric disorder.  The entire claims file, to include the physical claims file and the electronic claims folders, should be made available to, and reviewed by, the designated examiner.  

The examiner should examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-V.  

For each currently diagnosed psychiatric disorder, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the disorder is related to the Veteran's period of active military service, or in the case of psychosis, to a period of one year after service.  The examiner should not solely rely upon the lack of documentary evidence of treatment for psychiatric disability during or after service until the year 2000, and should specifically address the Veteran's statements with respect to being subjected to numerous racial slurs and humiliation while in service and suffering from nervousness and symptoms related thereto ever since service.  

A thorough explanation for any opinion offered must be provided.  

5.  Thereafter, readjudicate the pending claim in light of any additional evidence added to the record since the statement of the case, dated in March 2014.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, once the RO/AMC has ensured all records have been translated into English, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


